
	
		II
		110th CONGRESS
		1st Session
		S. 611
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15,
			 2007
			Mrs. Murray introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for secondary school reform, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pathways for All Students to Succeed
			 Act.
		IReading and mathematics skills for
			 success
			101.FindingsCongress makes the following
			 findings:
				(1)While the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.), as amended by the No Child Left
			 Behind Act of 2001 (Public Law 107–110, 115 Stat. 1425), provides a strong
			 framework for helping children in the early grades, our Nation still needs a
			 comprehensive strategy to address the literacy problems and learning gaps of
			 students in middle school and secondary school.
				(2)Approximately 60 percent of students in the
			 poorest communities fail to graduate from secondary school on time, in large
			 part because of severe reading deficits that contribute to academic
			 failure.
				(3)Forty percent of students attending high
			 minority enrollment secondary schools enroll in remedial reading coursework
			 when entering higher education, in an effort to gain the skills their secondary
			 education failed to provide.
				(4)While 33 percent of all low-income students
			 are enrolled in secondary schools, only 15 percent of the funding targeted to
			 disadvantaged students goes to secondary schools.
				(5)Data from the 1998 National Assessment of
			 Educational Progress show that 32 percent of boys and 19 percent of girls in
			 eighth grade cannot read at a basic level. These numbers do not change
			 significantly in the secondary school years and are even more dramatic when
			 students are identified by minority status.
				(6)The 2002 National Assessment of Educational
			 Progress writing scores indicate that while the percentage of fourth and eighth
			 graders writing at or above a basic level increased between 1998 and 2002, the
			 percentage of 12th graders writing at or above a basic level decreased. These
			 numbers show that our concentrated efforts for elementary school students have
			 improved their writing skills, but by neglecting the needs of secondary school
			 students, we are squandering these gains.
				(7)The United States cannot maintain its
			 position as the world’s strongest economy if we continue to ignore the literacy
			 needs of adolescents in middle school and secondary school.
				(8)The achievement gap between White and Asian
			 students and Black and Hispanic students remains wide in the area of
			 mathematics.
				(9)The 2003 National Assessment of Educational
			 Progress shows that the achievement gap between the mathematics scores of
			 eighth grade Black and Hispanic students and White students is the same in 2003
			 as in 1990.
				(10)The 2003 National Assessment of Educational
			 Progress shows that eighth grade students eligible for a free or reduced-price
			 school lunch did not meet the basic mathematics score, unlike non-eligible
			 students.
				(11)According to the latest results from
			 international assessments, 15-year-olds from the United States performed below
			 the international average in mathematics literacy and problem-solving, placing
			 27th out of 39 countries.
				(12)Only 1/3 of the United
			 States workforce has any post-secondary education, yet 60 percent of new jobs
			 in the 21st century will require post-secondary education.
				102.PurposesThe purposes of this title are—
				(1)to provide assistance to State educational
			 agencies and local educational agencies in establishing effective
			 research-based reading, writing, and mathematics programs for students in
			 middle schools and secondary schools, including students with disabilities and
			 students with limited English proficiency;
				(2)to provide adequate resources to schools to
			 hire and to provide in-service training for not less than 1 literacy coach per
			 20 teachers who can assist middle school and secondary school teachers to
			 incorporate research-based reading and writing instruction into the teachers'
			 teaching of mathematics, science, history, civics, geography, literature,
			 language arts, and other core academic subjects;
				(3)to provide assistance to State educational
			 agencies and local educational agencies—
					(A)in strengthening reading and writing
			 instruction in middle schools and secondary schools; and
					(B)in procuring high-quality diagnostic
			 reading and writing assessments and comprehensive research-based programs and
			 instructional materials that will improve reading and writing performance among
			 students in middle school and secondary school; and
					(4)to provide adequate resources to schools to
			 hire and to provide in-service training for not less than 1 mathematics coach
			 per 20 teachers who can assist middle school and secondary school teachers to
			 utilize research-based mathematics instruction to develop students’
			 mathematical abilities and knowledge, and assist teachers in assessing student
			 learning.
				103.DefinitionsIn this title:
				(1)In generalThe terms local educational
			 agency, Secretary, and State educational
			 agency have the meaning given the terms in
			 section
			 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Eligible local educational
			 agencyThe term
			 eligible local educational agency means a local educational agency
			 who is eligible to receive funds under part A of title I of the
			 Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311 et seq.).
				(3)Literacy
			 coachThe term literacy
			 coach means a certified or licensed teacher with a demonstrated
			 effectiveness in teaching reading and writing to students with specialized
			 reading and writing needs, and the ability to work with classroom teachers to
			 improve the teachers' instructional techniques to support reading and writing
			 improvement, who works on site at a school—
					(A)to train teachers from across the
			 curriculum to incorporate the teaching of reading and writing skills into their
			 instruction of content;
					(B)to train teachers to assess students’
			 reading and writing skills and identify students requiring remediation;
			 and
					(C)to provide or assess remedial literacy
			 instruction, including for—
						(i)students in after school and summer school
			 programs;
						(ii)students requiring additional
			 instruction;
						(iii)students with disabilities; and
						(iv)students with limited English
			 proficiency.
						(4)Mathematics coachThe term mathematics coach
			 means a certified or licensed teacher, with a demonstrated effectiveness in
			 teaching mathematics to students with specialized needs in mathematics, a
			 command of mathematical content knowledge, and the ability to work with
			 classroom teachers to improve the teachers' instructional techniques to support
			 mathematics improvement, who works on site at a school—
					(A)to train teachers to better assess student
			 learning in mathematics;
					(B)to train teachers to assess students'
			 mathematics skills and identify students requiring remediation; and
					(C)to provide or assess remedial mathematics
			 instruction, including for—
						(i)students in after school and summer school
			 programs;
						(ii)students requiring additional
			 instruction;
						(iii)students with disabilities; and
						(iv)students with limited English
			 proficiency.
						(5)Middle schoolThe term middle school means a
			 school that provides middle school education, as determined under State
			 law.
				(6)Secondary schoolThe term secondary school
			 means a school that provides secondary education, as determined under State
			 law.
				(7)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands.
				104.Authorization of appropriations
				(a)Literacy grantsFor the purposes of carrying out subtitle
			 A, there are authorized to be appropriated $1,000,000,000 for fiscal year 2008
			 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				(b)Mathematics grantsFor the purposes of carrying out subtitle
			 B, there are authorized to be appropriated $1,000,000,000 for fiscal year 2008
			 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				ALiteracy skills programs
				111.Literacy skills programs
					(a)Grants authorized
						(1)In generalFrom funds appropriated under section
			 104(a) for a fiscal year, the Secretary shall establish a program, in
			 accordance with the requirements of this subtitle, that will provide grants to
			 State educational agencies, and grants or subgrants to eligible local
			 educational agencies, to establish reading and writing programs to improve the
			 overall reading and writing performance of students in middle school and
			 secondary school.
						(2)Length of grantA grant to a State educational agency under
			 this subtitle shall be awarded for a period of 6 years.
						(b)Reservation of funds by the
			 SecretaryFrom amounts
			 appropriated under section 104(a) for a fiscal year, the Secretary shall
			 reserve—
						(1)3 percent of such amounts to fund national
			 activities in support of the programs assisted under this subtitle, such as
			 research and dissemination of best practices, except that the Secretary may not
			 use the reserved funds to award grants directly to local educational agencies;
			 and
						(2)2 percent of such amounts for the Bureau of
			 Indian Affairs to carry out the services and activities described in section
			 112(c) for Indian children.
						(c)Grant formulas
						(1)Formula grants to State educational
			 agenciesIf the amounts
			 appropriated under section 104(a) for a fiscal year are equal to or greater
			 than $500,000,000, then the Secretary shall award grants, from allotments under
			 paragraph (3), to State educational agencies to enable the State educational
			 agencies to provide subgrants to eligible local educational agencies to
			 establish reading and writing programs to improve overall reading and writing
			 performance among students in middle school and secondary school.
						(2)Direct grants to eligible local educational
			 agencies
							(A)In generalIf the amounts appropriated under section
			 104(a) for a fiscal year are less than $500,000,000, then the Secretary shall
			 award grants, on a competitive basis, directly to eligible local educational
			 agencies to establish reading and writing programs to improve overall reading
			 and writing performance among students in middle school and secondary
			 school.
							(B)PriorityThe Secretary shall give priority in
			 awarding grants under this paragraph to eligible local educational agencies
			 that—
								(i)are among the local educational agencies in
			 the State with the lowest graduation rates, as described in
			 section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311(b)(2)(C)(vi)); and
								(ii)have the highest number or percentage of
			 students who are counted under
			 section
			 1124(c) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)).
								(3)Allotments to States
							(A)In generalFrom funds appropriated under section
			 104(a) and not reserved under subsection (b) for a fiscal year, the Secretary
			 shall make an allotment to each State educational agency having an application
			 approved under subsection (d) in an amount that bears the same relation to the
			 funds as the amount the State received under part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) bears to the amount received under
			 such part by all States.
							(B)Minimum allotmentNotwithstanding subparagraph (A), no State
			 educational agency shall receive an allotment under this paragraph for a fiscal
			 year in an amount that is less than 0.25 percent of the funds allotted to all
			 State educational agencies under subparagraph (A) for the fiscal year.
							(4)ReallotmentIf a State educational agency does not
			 apply for a grant under this subtitle, the Secretary shall reallot the State
			 educational agency’s allotment to the remaining States.
						(d)Applications
						(1)In generalIn order to receive a grant under this
			 subtitle, a State educational agency shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may require. Each such application shall meet the following
			 conditions:
							(A)A State educational agency shall not
			 include the application for assistance under this subtitle in a consolidated
			 application submitted under
			 section
			 9302 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7842).
							(B)The State educational agency’s application
			 shall include an assurance that—
								(i)the State educational agency has
			 established a reading and writing partnership that—
									(I)coordinated the development of the
			 application for a grant under this subtitle; and
									(II)will assist in designing and administering
			 the State educational agency’s program under this subtitle; and
									(ii)the State educational agency will
			 participate, if requested, in any evaluation of the State educational agency's
			 program under this subtitle.
								(C)The State educational agency’s application
			 shall include a program plan that contains a description of the
			 following:
								(i)How the State educational agency will
			 assist eligible local educational agencies in implementing subgrants, including
			 providing ongoing professional development for literacy coaches, teachers,
			 paraprofessionals, and administrators.
								(ii)How the State educational agency will help
			 eligible local educational agencies identify high-quality screening,
			 diagnostic, and classroom-based instructional reading and writing
			 assessments.
								(iii)How the State educational agency will help
			 eligible local educational agencies identify high-quality research-based
			 materials and programs.
								(iv)How the State educational agency will help
			 eligible local educational agencies identify appropriate and effective
			 materials, programs, and assessments for students with disabilities and
			 students with limited English proficiency.
								(v)How the State educational agency will
			 ensure that professional development funded under this subtitle—
									(I)is based on reading and writing
			 research;
									(II)will effectively improve instructional
			 practices for reading and writing for middle school and secondary school
			 students; and
									(III)is coordinated with professional
			 development activities funded through other programs (including federally
			 funded programs such as programs funded under the Adult Education and Family
			 Literacy Act (20 U.S.C. 9201 et seq.), the Individuals with Disabilities
			 Education Act (20 U.S.C. 1400 et seq.), and the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.)).
									(vi)How funded activities will help teachers
			 and other instructional staff to implement research-based components of reading
			 and writing instruction.
								(vii)The subgrant process the State educational
			 agency will use to ensure that eligible local educational agencies receiving
			 subgrants implement programs and practices based on reading and writing
			 research.
								(viii)How the State educational agency will build
			 on and promote coordination among reading and writing programs in the State to
			 increase overall effectiveness in improving reading and writing instruction,
			 including for students with disabilities and students with limited English
			 proficiency.
								(ix)How the State educational agency will
			 regularly assess and evaluate the effectiveness of the eligible local
			 educational agency activities funded under this subtitle.
								(2)Review of applicationsThe Secretary shall review applications
			 from State educational agencies under this subsection as the applications are
			 received.
						(e)State use of fundsEach State educational agency receiving a
			 grant under this subtitle shall—
						(1)establish a reading and writing
			 partnership, which may be the same as the partnership established under
			 section
			 1203(d) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6363(d)), that will
			 provide guidance to eligible local educational agencies in selecting or
			 developing and implementing appropriate, research-based reading and writing
			 programs for middle school and secondary school students;
						(2)use 80 percent of the grant funds received
			 under this subtitle for a fiscal year to award subgrants to eligible local
			 educational agencies having applications approved under section 112(a);
			 and
						(3)use 20 percent of the grant funds received
			 under this subtitle—
							(A)to carry out State-level activities
			 described in the application submitted under subsection (d);
							(B)to provide—
								(i)technical assistance to eligible local
			 educational agencies; and
								(ii)high-quality professional development to
			 teachers and literacy coaches;
								(C)to oversee and evaluate subgrant services
			 and activities undertaken by the eligible local educational agencies as
			 described in section 112(c); and
							(D)for administrative costs,
							of which not more than 10 percent of
			 the grant funds may be used for planning, administration, and reporting.(f)Notice to eligible local educational
			 agenciesEach State
			 educational agency receiving a grant under this subtitle shall provide notice
			 to all eligible local educational agencies in the State about the availability
			 of subgrants under this subtitle.
					(g)Supplement not supplantEach State educational agency receiving a
			 grant under this subtitle shall use the grant funds to supplement, not
			 supplant, State funding for activities authorized under this subtitle or for
			 other educational activities.
					(h)New services and activitiesGrant funds provided under this subtitle
			 may be used only to provide services and activities authorized under this
			 subtitle that were not provided on the day before the date of enactment of this
			 Act.
					112.Subgrants to eligible local educational
			 agencies
					(a)Application
						(1)In generalEach eligible local educational agency
			 desiring a subgrant under this subtitle shall submit an application to the
			 State educational agency in the form and according to the schedule established
			 by the State educational agency.
						(2)ContentsIn addition to any information required by
			 the State educational agency, each application under paragraph (1) shall
			 demonstrate how the eligible local educational agency will carry out the
			 following required activities:
							(A)Development or selection and implementation
			 of research-based reading and writing assessments.
							(B)Development or selection and implementation
			 of research-based reading and writing programs, including programs for students
			 with disabilities and students with limited English proficiency.
							(C)Selection of instructional materials based
			 on reading and writing research.
							(D)High-quality professional development for
			 literacy coaches and teachers based on reading and writing research.
							(E)Evaluation strategies.
							(F)Reporting.
							(G)Providing access to research-based reading
			 and writing materials.
							(3)ConsortiaAn eligible local educational agency may
			 apply to the State educational agency for a subgrant as a member of a
			 consortium, if each member of the consortium is an eligible local educational
			 agency.
						(b)Award basis
						(1)Minimum subgrant amountEach eligible local educational agency
			 receiving a subgrant under this subtitle for a fiscal year shall receive a
			 minimum subgrant amount that bears the same relation to the amount of funds
			 made available to the State educational agency under section 111(e)(2) as the
			 amount the eligible local educational agency received under part A of title I
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to
			 the amount received by all eligible local educational agencies in the State
			 under such part for the preceding fiscal year.
						(2)Sufficient size and scopeSubgrants under this section shall be of
			 sufficient size and scope to enable eligible local educational agencies to
			 fully implement activities assisted under this subtitle.
						(c)Local use of fundsEach eligible local educational agency
			 receiving a subgrant under this subtitle shall use the subgrant funds to carry
			 out, at the middle school and secondary school level, the following services
			 and activities:
						(1)Hiring literacy coaches, at a ratio of not
			 less than 1 literacy coach for every 20 teachers, and providing professional
			 development for literacy coaches—
							(A)to work with classroom teachers to
			 incorporate reading and writing instruction within all subject areas, during
			 regular classroom periods, after school, and during summer school programs, for
			 all students;
							(B)to work with classroom teachers to identify
			 students with reading and writing problems and, where appropriate, refer
			 students to available programs for remediation and additional services;
							(C)to work with classroom teachers to diagnose
			 and remediate reading and writing difficulties of the lowest-performing
			 students, by providing intensive, research-based instruction, including during
			 after school and summer sessions, geared toward ensuring that the students can
			 access and be successful in rigorous academic coursework; and
							(D)to assess and organize student data on
			 literacy and communicate that data to school administrators to inform school
			 reform efforts.
							(2)Reviewing, analyzing, developing, and,
			 where possible, adapting curricula to make sure literacy skills are taught
			 within the content area subjects.
						(3)Providing reading and writing professional
			 development for all teachers in middle school and secondary school that
			 addresses both remedial and higher level literacy skills for students in the
			 applicable curriculum.
						(4)Providing professional development for
			 teachers, administrators, and paraprofessionals serving middle schools and
			 secondary schools to help the teachers, administrators, and paraprofessionals
			 meet literacy needs.
						(5)Procuring and implementing programs and
			 instructional materials based on reading and writing research, including
			 software and other education technology related to reading and writing
			 instruction.
						(6)Building on and promoting coordination
			 among reading and writing programs in the eligible local educational agency to
			 increase overall effectiveness in improving reading and writing instruction,
			 including for students with disabilities and students with limited English
			 proficiency.
						(7)Evaluating the effectiveness of the
			 instructional strategies, teacher professional development programs, and other
			 interventions that are implemented under the subgrant.
						(d)Supplement not supplantEach eligible local educational agency
			 receiving a subgrant under this subtitle shall use the subgrant funds to
			 supplement, not supplant, the eligible local educational agency funding for
			 activities authorized under this subtitle or for other educational
			 activities.
					(e)New services and activitiesSubgrant funds provided under this subtitle
			 may be used only to provide services and activities authorized under this
			 subtitle that were not provided on the day before the date of enactment of this
			 Act.
					(f)EvaluationsEach eligible local educational agency
			 receiving a grant under this subtitle shall participate, as requested by the
			 State educational agency or the Secretary, in reviews and evaluations of the
			 programs of the eligible local educational agency and the effectiveness of such
			 programs, and shall provide such reports as are requested by the State
			 educational agency and the Secretary.
					BMathematics skills programs
				121.Mathematics skills programs
					(a)Grants authorized
						(1)In generalFrom funds appropriated under section
			 104(b) for a fiscal year, the Secretary shall establish a program, in
			 accordance with the requirements of this subtitle, that will provide grants to
			 State educational agencies, and grants and subgrants to eligible local
			 educational agencies, to establish mathematics programs to improve the overall
			 mathematics performance of students in middle school and secondary
			 school.
						(2)Length of grantA grant to a State educational agency under
			 this subtitle shall be awarded for a period of 6 years.
						(b)Reservation of funds by the
			 SecretaryFrom amounts
			 appropriated under section 104(b) for a fiscal year, the Secretary shall
			 reserve—
						(1)3 percent of such amounts to fund national
			 activities in support of the programs assisted under this subtitle, such as
			 research and dissemination of best practices, except that the Secretary may not
			 use the reserved funds to award grants directly to local educational agencies;
			 and
						(2)2 percent of such amounts for the Bureau of
			 Indian Affairs to carry out the services and activities described in section
			 122(c) for Indian children.
						(c)Grant formulas
						(1)Formula grants to State educational
			 agenciesIf the amounts
			 appropriated under section 104(b) for a fiscal year are equal to or greater
			 than $500,000,000, then the Secretary shall award grants, from allotments under
			 paragraph (3), to State educational agencies to enable the State educational
			 agencies to provide subgrants to eligible local educational agencies to
			 establish mathematics programs to improve overall mathematics performance among
			 students in middle school and secondary school.
						(2)Direct grants to eligible local educational
			 agencies
							(A)In generalIf the amounts appropriated under section
			 104(b) for a fiscal year are less than $500,000,000, then the Secretary shall
			 award grants, on a competitive basis, directly to eligible local educational
			 agencies to establish mathematics programs to improve overall mathematics
			 performance among students in middle school and secondary school.
							(B)PriorityThe Secretary shall give priority in
			 awarding grants under this paragraph to eligible local educational agencies
			 that—
								(i)are among the local educational agencies in
			 the State with the lowest graduation rates, as described in
			 section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6311(b)(2)(C)(vi)); and
								(ii)have the highest number or percentage of
			 students who are counted under
			 section
			 1124(c) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)).
								(3)Allotments to States
							(A)In generalFrom funds appropriated under section
			 104(b) and not reserved under subsection (b) for a fiscal year, the Secretary
			 shall make an allotment to each State educational agency having an application
			 approved under subsection (d) in an amount that bears the same relation to the
			 funds as the amount the State received under part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) bears to the amount received under
			 such part by all States.
							(B)Minimum allotmentNotwithstanding subparagraph (A), no State
			 educational agency shall receive an allotment under this paragraph for a fiscal
			 year in an amount that is less than 0.25 percent of the funds allotted to all
			 State educational agencies under subparagraph (A) for the fiscal year.
							(4)ReallotmentIf a State educational agency does not
			 apply for a grant under this subtitle, the Secretary shall reallot the State
			 educational agency’s allotment to the remaining States.
						(d)Applications
						(1)In generalIn order to receive a grant under this
			 subtitle, a State educational agency shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may require. Each such application shall meet the following
			 conditions:
							(A)A State educational agency shall not
			 include the application for assistance under this subtitle in a consolidated
			 application submitted under
			 section
			 9302 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7842).
							(B)The State educational agency’s application
			 shall include an assurance that—
								(i)the State educational agency has
			 established a mathematics partnership that—
									(I)coordinated the development of the
			 application for a grant under this subtitle; and
									(II)will assist in designing and administering
			 the State educational agency’s program under this subtitle; and
									(ii)the State educational agency will
			 participate, if requested, in any evaluation of the State educational agency's
			 program under this subtitle.
								(C)The State educational agency’s application
			 shall include a program plan that contains a description of the
			 following:
								(i)How the State educational agency will
			 assist eligible local educational agencies in implementing subgrants, including
			 providing ongoing professional development for mathematics coaches, teachers,
			 paraprofessionals, and administrators.
								(ii)How the State educational agency will help
			 eligible local educational agencies identify high-quality screening,
			 diagnostic, and classroom-based instructional mathematics assessments.
								(iii)How the State educational agency will help
			 eligible local educational agencies identify high-quality research-based
			 mathematics materials and programs.
								(iv)How the State educational agency will help
			 eligible local educational agencies identify appropriate and effective
			 materials, programs, and assessments for students with disabilities and
			 students with limited English proficiency.
								(v)How the State educational agency will
			 ensure that professional development funded under this subtitle—
									(I)is based on mathematics research;
									(II)will effectively improve instructional
			 practices for mathematics for middle school and secondary school students;
			 and
									(III)is coordinated with professional
			 development activities funded through other programs.
									(vi)How funded activities will help teachers
			 and other instructional staff to implement research-based components of
			 mathematics instruction.
								(vii)The subgrant process the State educational
			 agency will use to ensure that eligible local educational agencies receiving
			 subgrants implement programs and practices based on mathematics
			 research.
								(viii)How the State educational agency will build
			 on and promote coordination among mathematics programs in the State to increase
			 overall effectiveness in improving mathematics instruction, including for
			 students with disabilities and students with limited English
			 proficiency.
								(ix)How the State educational agency will
			 regularly assess and evaluate the effectiveness of the eligible local
			 educational agency activities funded under this subtitle.
								(2)Review of applicationsThe Secretary shall review applications
			 from State educational agencies under this subsection as the applications are
			 received.
						(e)State use of fundsEach State educational agency receiving a
			 grant under this subtitle shall—
						(1)establish a mathematics partnership that
			 will provide guidance to eligible local educational agencies in selecting or
			 developing and implementing appropriate, research-based mathematics programs
			 for middle school and secondary school students;
						(2)use 80 percent of the grant funds received
			 under this subtitle for a fiscal year to approve high-quality applications for
			 subgrants to eligible local educational agencies having applications approved
			 under section 122(a); and
						(3)use 20 percent of the grant funds received
			 under this subtitle—
							(A)to carry out State-level activities
			 described in the application submitted under subsection (d);
							(B)to provide—
								(i)technical assistance to eligible local
			 educational agencies; and
								(ii)high-quality professional development to
			 teachers and mathematics coaches;
								(C)to oversee and evaluate subgrant services
			 and activities undertaken by the eligible local educational agencies as
			 described in section 122(c); and
							(D)for administrative costs,
							of which not more than 10 percent of
			 the grant funds may be used for planning, administration, and reporting.(f)Notice to eligible local educational
			 agenciesEach State
			 educational agency receiving a grant under this subtitle shall provide notice
			 to all eligible local educational agencies in the State about the availability
			 of subgrants under this subtitle.
					(g)Supplement not supplantEach State educational agency receiving a
			 grant under this subtitle shall use the grant funds to supplement, not
			 supplant, State funding for activities authorized under this subtitle or for
			 other educational activities.
					(h)New services and activitiesGrant funds provided under this subtitle
			 may be used only to provide services and activities authorized under this
			 subtitle that were not provided on the day before the date of enactment of this
			 Act.
					122.Subgrants to eligible local educational
			 agencies
					(a)Application
						(1)In generalEach eligible local educational agency
			 desiring a subgrant under this subtitle shall submit an application to the
			 State educational agency in the form and according to the schedule established
			 by the State educational agency.
						(2)ContentsIn addition to any information required by
			 the State educational agency, each application under paragraph (1) shall
			 demonstrate how the eligible local educational agency will carry out the
			 following required activities:
							(A)Development or selection and implementation
			 of research-based mathematics assessments.
							(B)Development or selection and implementation
			 of research-based mathematics programs, including programs for students with
			 disabilities and students with limited English proficiency.
							(C)Selection of instructional materials based
			 on mathematics research.
							(D)High-quality professional development for
			 mathematics coaches and teachers based on mathematics research.
							(E)Evaluation strategies.
							(F)Reporting.
							(G)Providing access to research-based
			 mathematics materials.
							(3)ConsortiaAn eligible local educational agency may
			 apply to the State educational agency for a subgrant as a member of a
			 consortium if each member of the consortium is an eligible local educational
			 agency.
						(b)Award basis
						(1)Minimum subgrant amountEach eligible local educational agency
			 receiving a subgrant under this subtitle for a fiscal year shall receive a
			 minimum subgrant amount that bears the same relation to the amount of funds
			 made available to the State educational agency under section 121(e)(2) as the
			 amount the eligible local educational agency received under part A of title I
			 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to
			 the amount received by all eligible local educational agencies under such part
			 for the preceding fiscal year.
						(2)Sufficient size and scopeSubgrants under this section shall be of
			 sufficient size and scope to enable eligible local educational agencies to
			 fully implement activities assisted under this subtitle.
						(c)Local use of fundsEach eligible local educational agency
			 receiving a subgrant under this subtitle shall use the subgrant funds to carry
			 out, at the middle school and secondary school level, the following services
			 and activities:
						(1)Hiring mathematics coaches, at a ratio of
			 not less than 1 mathematics coach for every 20 teachers, and providing
			 professional development for mathematics coaches—
							(A)to work with classroom teachers to better
			 assess student learning in mathematics;
							(B)to work with classroom teachers to identify
			 students with mathematics problems and, where appropriate, refer students to
			 available programs for remediation and additional services;
							(C)to work with classroom teachers to diagnose
			 and remediate mathematics difficulties of the lowest-performing students, by
			 providing intensive, research-based instruction, including during after school
			 and summer sessions, geared toward ensuring that those students can access and
			 be successful in rigorous academic coursework; and
							(D)to assess and organize student data on
			 mathematics and communicate that data to school administrators to inform school
			 reform efforts.
							(2)Reviewing, analyzing, developing, and,
			 where possible, adapting curricula to make sure mathematics skills are taught
			 within the content area subjects.
						(3)Providing mathematics professional
			 development for all teachers in middle school and secondary school that
			 addresses both remedial and higher level mathematics skills for students in the
			 applicable curriculum.
						(4)Providing professional development for
			 teachers, administrators, and paraprofessionals serving middle schools and
			 secondary schools to help the teachers, administrators, and paraprofessionals
			 meet mathematics needs.
						(5)Procuring and implementing programs and
			 instructional materials based on mathematics research, including software and
			 other education technology related to mathematics instruction.
						(6)Building on and promoting coordination
			 among mathematics programs in the eligible local educational agency to increase
			 overall effectiveness in improving mathematics instruction, including for
			 students with disabilities and students with limited English
			 proficiency.
						(7)Evaluating the effectiveness of the
			 instructional strategies, teacher professional development programs, and other
			 interventions that are implemented under the subgrant.
						(d)Supplement not supplantEach eligible local educational agency
			 receiving a subgrant under this subtitle shall use the subgrant funds to
			 supplement, not supplant, the eligible local educational agency funding for
			 activities authorized under this subtitle or for other educational
			 activities.
					(e)New services and activitiesSubgrant funds provided under this subtitle
			 may be used only to provide services and activities authorized under this
			 subtitle that were not provided on the day before the date of enactment of this
			 Act.
					(f)EvaluationsEach eligible local educational agency
			 receiving a grant under this subtitle shall participate, as requested by the
			 State educational agency or the Secretary, in reviews and evaluations of the
			 programs of the eligible local educational agency and the effectiveness of such
			 programs, and shall provide such reports as are requested by the State
			 educational agency and the Secretary.
					IIPathways to success
			201.FindingsCongress makes the following
			 findings:
				(1)In 2003, approximately 60 percent of
			 students in the poorest communities failed to graduate from secondary school on
			 time.
				(2)All ninth grade students should have a plan
			 that assesses the student’s instructional needs and outlines the coursework the
			 student must complete to graduate on time, properly prepared for college and
			 career.
				(3)Research shows that 1 of the most important
			 factors behind student success in secondary school is a close connection with
			 at least 1 adult who demonstrates concern for the student’s advancement.
				(4)Secondary school counselors can help
			 students receive the instructional, tutorial, and social supports that
			 contribute to academic success.
				(5)Model programs around the Nation have
			 demonstrated that effective academic and support plans for students, developed
			 by counselors serving as academic coaches, in cooperation with students and
			 parents, result in a higher percentage of students graduating from secondary
			 school well prepared for college study.
				202.DefinitionsIn this title:
				(1)In generalThe terms local educational
			 agency, poverty line, secondary school,
			 Secretary, and State educational agency have the
			 meaning given the terms in
			 section
			 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Academic counselorThe term academic counselor
			 means a highly qualified professional who has received professional development
			 appropriate to perform the services described in section 205(c).
				(3)Eligible local educational
			 agencyThe term
			 eligible local educational agency means a local educational agency
			 who has jurisdiction over not less than 1 secondary school receiving assistance
			 under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).
				(4)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands.
				203.Program authorizedThe Secretary is authorized to establish a
			 program, in accordance with the requirements of this title, that—
				(1)enables a secondary school that receives
			 assistance under title I of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.), to hire a sufficient number of academic counselors,
			 in a ratio of not less than 1 counselor to 150 students, to develop personal
			 plans for each student at the school, including students with limited English
			 proficiency;
				(2)involves parents in the development and
			 implementation of the personal plans; and
				(3)provides academic counselors and staff at
			 the schools receiving grants under this title the opportunity to coordinate
			 with other programs and services, including those supported by Federal funds,
			 to ensure that students have access to the resources and services necessary to
			 fulfill the students’ personal plans.
				204.Grants to States
				(a)Grants authorizedFrom amounts made available under section
			 206 and not reserved under subsection (i), the Secretary shall award grants,
			 from allotments under subsection (b), to State educational agencies to enable
			 the State educational agencies to provide subgrants to eligible local
			 educational agencies to implement programs in secondary schools in accordance
			 with this title.
				(b)Allotments to States
					(1)In generalFrom funds appropriated under section 206
			 and not reserved under subsection (i) for a fiscal year, the Secretary shall
			 make an allotment to each State educational agency having an application
			 approved under subsection (d) in an amount that bears the same relation to the
			 funds as the amount the State received under part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) bears to the amount received under
			 such part by all States.
					(2)Minimum allotmentNotwithstanding paragraph (1), no State
			 educational agency shall receive an allotment under this subsection for a
			 fiscal year in an amount that is less than 0.25 percent of the funds allotted
			 to all State educational agencies under paragraph (1) for the fiscal
			 year.
					(3)Ratable reductionsIf the amount appropriated to carry out
			 this title for any fiscal year is less than $2,000,000,000, then the Secretary
			 shall ratably reduce the allotment made to each State educational agency under
			 this subsection in proportion to the relative number of children who are
			 counted under section 1124(c) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)), in the State compared to such number for
			 all States.
					(c)Length of grantsA grant to a State educational agency under
			 this title shall be awarded for a period of 6 years.
				(d)ApplicationsIn order to receive a grant under this
			 title, a State educational agency shall submit an application to the Secretary
			 in the form and according to the schedule established by the Secretary by
			 regulation.
				(e)State use of fundsEach State educational agency receiving a
			 grant under this title shall use—
					(1)80 percent of the grant funds to award
			 subgrants to eligible local educational agencies under section 205; and
					(2)20 percent of the grant funds to provide
			 professional development to academic counselors and technical assistance to
			 local educational agencies, and to pay for administrative costs, of which not
			 more than 10 percent of such 20 percent may be used for planning,
			 administration, and reporting.
					(f)Supplement not supplantGrant funds provided to State educational
			 agencies under this title shall be used to supplement, not supplant, funding
			 provided by the State for activities authorized under this title or for other
			 educational activities.
				(g)New services and activitiesGrant funds provided under this title may
			 be used only to provide services and activities authorized under this title
			 that were not provided on the day before the date of enactment of this
			 Act.
				(h)ReallotmentIf a State educational agency does not
			 apply for funding under this title, the Secretary shall reallot the State
			 educational agency’s allotment to the remaining eligible State educational
			 agencies.
				(i)ReservationsOf the funds appropriated under section 206
			 for each fiscal year, the Secretary shall reserve—
					(1)2 percent for the Bureau of Indian Affairs
			 to carry out the authorized activities described in section 205(c); and
					(2)3 percent for national activities that
			 support the programs assisted under this title, except that the Secretary shall
			 not use such reserved funds to award grants directly to local educational
			 agencies.
					205.Subgrants to eligible local educational
			 agencies
				(a)Subgrants authorizedFrom amounts made available under section
			 204(e)(1), a State educational agency shall award subgrants to eligible local
			 educational agencies having applications approved under subsection (b) to
			 enable the eligible local educational agencies to carry out the authorized
			 activities described in subsection (c).
				(b)Applications
					(1)In generalEach eligible local educational agency
			 desiring a subgrant under this title shall submit an application to the State
			 educational agency in the form and according to the schedule established by the
			 State educational agency. Each such application shall describe how the eligible
			 local educational agency will—
						(A)hire a sufficient number of highly
			 qualified academic counselors to develop personal plans for all students in
			 such students’ first year of secondary school, with a ratio of 1 academic
			 counselor to not more than 150 students in each secondary school served under
			 the subgrant;
						(B)provide adequate resources to each such
			 school to offer the supplemental and other support services that the
			 implementation of students’ personal plans require, and provide such
			 supplemental services, where possible, through coordination with Federal TRIO
			 programs under chapter 1 of subpart 2 of part A of title IV of the
			 Higher Education Act of 1965 (20 U.S.C.
			 1070a–11 et seq.), Gear Up programs under chapter 2 of such subpart
			 (20 U.S.C. 1070a–21 et seq.), programs under title I of the
			 Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6301 et seq.), 21st Century Community Learning Centers
			 under part B of title IV of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.), programs
			 under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.)
			 (in accordance with students’ individualized education programs), and programs
			 under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2301 et seq.);
						(C)include parents in the development and
			 implementation of students’ personal plans; and
						(D)provide staff at each such school with
			 opportunities for appropriate professional development and coordination to help
			 the staff support students in implementing the students’ personal plans.
						(2)ConsortiaAn eligible local educational agency may
			 apply to the State educational agency for a subgrant as a consortium, if each
			 member of the consortium is an eligible local educational agency.
					(c)Authorized activitiesEach eligible local educational agency
			 receiving a subgrant under this title shall use the subgrant funds to provide
			 the following services:
					(1)Hiring academic counselors (at a ratio of
			 not less than 1 counselor per 150 students) to develop the 6-year personal
			 plans for all students in such students’ first year of secondary school and
			 coordinate the services required to implement such personal plans. Such
			 academic counselors shall—
						(A)work with students and their families to
			 develop an individual plan that will define such students’ career and education
			 goals, assure enrollment in the coursework necessary for on-time graduation and
			 preparation for career development or postsecondary education, and identify the
			 courses and supplemental services necessary to meet those goals;
						(B)advocate for students, helping the students
			 to access the services and supports necessary to achieve the goals laid out in
			 the personal plan for the student;
						(C)assure student access to services, both
			 academic and nonacademic, needed to lower barriers to succeed as needed;
						(D)assess student progress on a regular
			 basis;
						(E)work with school and eligible local
			 educational agency administrators to promote reforms based on student needs and
			 performance data;
						(F)involve parents or caregivers, including
			 those parents or caregivers who are limited English proficient, and teachers,
			 in the development of students’ personal plans to ensure the support and
			 assistance of the parents, caregivers, and teachers in meeting the goals
			 outlined in such personal plans; and
						(G)communicate to students and their families
			 the importance of implementing the 2 years of the personal plan following
			 secondary school graduation, and work with institutions of higher education to
			 help students transition successfully and fully implement the students’
			 personal plans.
						(2)Determining the academic needs of all
			 students entering grade 9 and identifying barriers to success.
					(3)Ensuring availability of the services
			 necessary for the implementation of students’ personal plans, including access
			 to a college preparatory curriculum and advanced placement or international
			 baccalaureate courses.
					(4)Where appropriate, modifying the curriculum
			 at a secondary school receiving subgrant funds under this title to address the
			 instructional requirements of students’ personal plans.
					(5)Providing for the ongoing assessment of
			 students for whom personal plans have been developed and modifying such
			 personal plans as necessary.
					(6)Coordinating the services offered with
			 subgrant funds received under this title with other Federal, State, and local
			 funds, including programs authorized under title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.), sections 402A and 404A of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070a–11 and 1070a–21), the Individuals with Disabilities Education Act
			 (20 U.S.C. 1400 et seq.) (in accordance with students’ individualized education
			 programs), and the Carl D. Perkins Career and Technical Education Act of 2006
			 (20 U.S.C. 2301 et seq.).
					(d)Eligible local educational agency
			 priorityIn awarding
			 subgrants to eligible local educational agencies, a State educational agency
			 shall give priority to eligible local educational agencies with—
					(1)the largest number or percentage of
			 students in grades 6 through 12 reading below grade level; or
					(2)the lowest graduation rates as described in
			 section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(vi)).
					(e)School priorityIn awarding subgrant funds to secondary
			 schools, an eligible local educational agency shall give priority to secondary
			 schools that—
					(1)have the highest percentages or numbers of
			 students in grades 6 through 12 reading below grade level;
					(2)have the highest percentages or numbers of
			 children living below the poverty line according to census figures; or
					(3)have the lowest graduation rates as
			 described in
			 section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(vi)).
					(f)Minimum subgrant amountEach eligible local educational agency
			 receiving a subgrant under this title for a fiscal year shall receive a minimum
			 subgrant amount that bears the same relation to the amount of funds made
			 available to the State educational agency under section 204(e)(1) as the amount
			 the eligible local educational agency received under part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to
			 the amount received by all eligible local educational agencies in the State
			 under such part for the preceding fiscal year.
				(g)Sufficient size and scopeSubgrants under this section shall be of
			 sufficient size and scope to enable eligible local educational agencies to
			 fully implement activities assisted under this title.
				(h)Supplement not supplantEach eligible local educational agency
			 receiving a subgrant under this section shall use the subgrant funds to
			 supplement, not supplant, funding for activities authorized under this title or
			 for other educational activities.
				(i)New services and activitiesSubgrant funds provided under this section
			 may be used only to provide services and activities authorized under this
			 section that were not provided on the day before the date of enactment of this
			 Act.
				206.Authorization of
			 appropriationsFor the
			 purposes of carrying out this title, there are authorized to be appropriated
			 $2,000,000,000 for fiscal year 2008 and such sums as may be necessary for each
			 of the 5 succeeding fiscal years.
			IIIFostering successful secondary
			 schools
			301.FindingsCongress makes the following
			 findings:
				(1)Personalization of the school environment
			 has been proven to be an essential factor in helping low-performing secondary
			 school students succeed.
				(2)Effective schools provide ongoing,
			 high-quality professional development for teachers and administrators to
			 improve instruction.
				(3)Student success is dependent upon alignment
			 of curriculum, instruction, and assessment.
				(4)Successful schools adapt instruction to the
			 unique interests and talents of each student.
				(5)Successful schools have high expectations
			 for all students and offer a rigorous curriculum for the entire student
			 body.
				(6)Ongoing assessment is the best way to
			 measure how each student is learning and responding to the teacher’s
			 instructional methods.
				(7)Effective secondary schools have access to,
			 and utilize, data related to student performance prior to, and following,
			 secondary school enrollment.
				(8)Despite significant increases to the
			 program, only about 7 percent of funding for title I of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.) goes to secondary schools.
				(9)Every year, 1,300,000 students do not
			 graduate with their peers, which means every school day, our Nation loses 7,000
			 students.
				(10)Nationally, of 100 ninth-graders, only 68
			 will graduate from high school on time, only 38 will directly enter college,
			 only 26 will still be enrolled for the sophomore year, and only 18 will end up
			 graduating from college. The numbers for minority students are even
			 lower.
				(11)Even secondary school graduates going on to
			 college are struggling with basic literacy skills, with 40 percent of all
			 4-year college students taking a remedial course and 63 percent of all
			 community college students assigned to at least 1 remedial course.
				302.PurposesIt is the purpose of this title to implement
			 research-based programs, practices, and models that will improve student
			 achievement in low performing secondary schools.
			303.DefinitionsIn this title:
				(1)In generalThe terms institution of higher
			 education, local educational agency, secondary
			 school, Secretary, and State educational
			 agency have the meanings given the terms in
			 section
			 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)Eligible local educational
			 agencyThe term
			 eligible local educational agency means a local educational agency
			 that has jurisdiction over not less than 1 eligible secondary school.
				(3)Eligible partnershipThe term eligible partnership
			 means—
					(A)an eligible local educational agency in
			 partnership with a regional educational laboratory, an institution of higher
			 education, or another nonprofit institution with significant experience in
			 implementing and evaluating education reforms; or
					(B)a consortium of eligible secondary schools
			 or eligible local educational agencies, each of which is in a
			 partnership.
					(4)Eligible secondary schoolThe term eligible secondary
			 school means a secondary school identified for school improvement under
			 section
			 1116(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)), as of the day
			 preceding the date of enactment of the Pathways for All Students to Succeed
			 Act.
				(5)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American
			 Samoa, and the Commonwealth of the Northern Mariana Islands.
				304.Program authorized; authorization of
			 appropriations
				(a)Program authorizedThe Secretary is authorized to award grants
			 to State educational agencies, from allotments under section 305(b), to enable
			 the State educational agencies to award subgrants to eligible local educational
			 agencies, from allocations under section 305(c)(2), to promote secondary school
			 improvement and student achievement.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title $500,000,000 for fiscal
			 year 2008 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				305.Reservations, State allotments, and local
			 allocations
				(a)ReservationsFrom funds appropriated under section
			 304(b) for a fiscal year the Secretary shall reserve—
					(1)2 percent for schools funded or supported
			 by the Bureau of Indian Affairs to carry out the purposes of this title for
			 Indian children;
					(2)3 percent to carry out national activities
			 in support of the purposes of this title; and
					(3)95 percent for allotment to the States in
			 accordance with subsection (b).
					(b)Allotment to States
					(1)In generalFrom funds reserved under subsection (a)(3)
			 for a fiscal year, the Secretary shall make an allotment to each State
			 educational agency in an amount that bears the same relationship to the funds
			 as the number of schools in that State that have been identified for school
			 improvement under section 1116(b) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)), bears to the number of schools in all
			 States that have been identified for school improvement under such section
			 1116(b).
					(2)ReallotmentThe portion of any State educational
			 agency’s allotment that is not used by the State educational agency shall be
			 reallotted among the remaining State educational agencies on the same basis as
			 the original allotments were made under paragraph (1).
					(c)Allocations to eligible local educational
			 agencies
					(1)ReservationsEach State educational agency receiving a
			 grant under this title shall reserve—
						(A)not more than 10 percent of the grant
			 funds—
							(i)for State-level activities to provide
			 high-quality professional development and technical assistance to eligible
			 local educational agencies receiving funds under this title and to other local
			 educational agencies as appropriate, including the dissemination and
			 implementation of research-based programs, practices, and models for secondary
			 school improvement; and
							(ii)to contract for the evaluation of all
			 programs and activities in the State that are assisted under this title;
			 and
							(B)not less than 90 percent of the grant funds
			 to award subgrants to eligible local educational agencies to enable the
			 eligible local educational agencies to carry out the activities described in
			 section 306.
						(2)Local allocationFrom funds reserved under paragraph (1)(B),
			 the State educational agency shall allocate to each eligible local educational
			 agency in the State an amount that bears the same relation to such funds as the
			 number of secondary schools that have been identified for school improvement
			 under section
			 1116(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(b)), that are served
			 by the eligible local educational agency, bears to the number of such schools
			 served by all eligible local educational agencies in the State.
					306.Local uses of fundsEach eligible local educational agency
			 receiving a subgrant under this title shall use the subgrant funds for
			 activities to improve secondary schools that have been identified for school
			 improvement under section 1116(b) of the
			 Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6316(b)), such as—
				(1)developing and implementing research-based
			 programs or models that have been shown to raise achievement among secondary
			 school students, including smaller learning communities, adolescent literacy
			 programs, block scheduling, whole school reforms, individualized learning
			 plans, personalized learning environments, and strategies to target students
			 making the transition from middle school to secondary school;
				(2)promoting community investment in school
			 quality by engaging parents, businesses, and community-based organizations in
			 the development of reform plans for eligible secondary schools;
				(3)researching, developing, and implementing a
			 school district strategy to create smaller learning communities for secondary
			 school students, both by creating smaller learning communities within existing
			 secondary schools, and by developing new, smaller, and more personalized
			 secondary schools;
				(4)providing professional development for
			 school staff in research-based practices, such as interactive instructional
			 strategies and opportunities to connect learning with experience; and
				(5)providing professional development and
			 leadership training for principals and other school leaders in the best
			 practices of instructional leadership and implementing school reforms to raise
			 student achievement.
				307.Applications
				(a)StatesEach State educational agency desiring a
			 grant under this title shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary may
			 require to ensure compliance with the requirements of this title.
				(b)Eligible local educational
			 agenciesEach eligible local
			 educational agency desiring a subgrant under this title shall submit to the
			 State educational agency an application at such time, in such manner, and
			 containing such information as the State educational agency may require to
			 ensure compliance with the requirements of this title. Each such application
			 shall describe how the eligible local educational agency will form an eligible
			 partnership to carry out the activities assisted under this title.
				308.EvaluationsIn cooperation with the State educational
			 agencies receiving funds under this title, the Secretary shall undertake or
			 contract for a rigorous evaluation of the effectiveness and success of
			 activities conducted under this title.
			IVData capacity
			401.Grants for increasing data capacity for
			 purposes of assessment and accountability
				(a)Program authorizedFrom funds appropriated under subsection
			 (e) for a fiscal year, the Secretary may award grants, on a competitive basis,
			 to State educational agencies to enable the State educational agencies to
			 develop or increase the capacity of data systems for assessment and
			 accountability purposes, including the collection of graduation rates.
				(b)ApplicationEach State educational agency desiring a
			 grant under this section shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
				(c)Use of fundsEach State educational agency that receives
			 a grant under this section shall use the grant funds for the purpose of—
					(1)increasing the capacity of, or creating,
			 State databases to collect, disaggregate, and report information related to
			 student achievement, enrollment, and graduation rates for assessment and
			 accountability purposes; and
					(2)reporting, on an annual basis, for the
			 elementary schools and secondary schools within the State, on—
						(A)the enrollment data from the beginning of
			 the academic year;
						(B)the enrollment data from the end of the
			 academic year; and
						(C)the twelfth grade graduation rates.
						(d)DefinitionsIn this section:
					(1)Graduation rateThe term graduation rate means
			 the percentage that—
						(A)the total number of students who—
							(i)graduate from a secondary school with a
			 regular diploma (which shall not include the recognized equivalent of a
			 secondary school diploma or an alternative degree) in an academic year;
			 and
							(ii)graduated on time by progressing 1 grade
			 per academic year; represents of
							(B)the total number of students who entered
			 the secondary school in the entry level academic year applicable to the
			 graduating students.
						(2)State educational agencyThe term State educational
			 agency has the meaning given such term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(3)SecretaryThe term Secretary means the
			 Secretary of Education.
					(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $50,000,000 for fiscal
			 year 2008, and such sums as may be necessary for each of the 2 succeeding
			 fiscal years.
				
